PER CURIAM:
On April 15, 1996, this court ordered that Cornell D.M. Judge Cornish, then a member of our Bar, be suspended from practice, with reinstatement conditioned upon a showing of fitness. See In re Cornish, 691 A.2d 156, 157-58 (D.C.1997) (per curiam). Cornish’s suspension resulted from reciprocal proceedings by our Bar Counsel following proceedings in Maryland in which Cornish acknowledged that he was then unable to cope with the demands of the practice of law. Id. at 157.1
On August 18, 1998, Cornish filed a motion for reinstatement with our Board on Professional Responsibility. On June 30, 2000, the Board found, by clear and convincing evidence, that Cornish had demonstrated his fitness to resume the practice of law. The Board therefore recommended that Cornish be reinstated to the Bar of this court.
Bar Counsel has advised the court that she does not except to the Board’s recommendation. Under the circumstances, the substantial deference that we accord to the Board’s findings and recommendations is even greater. See In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995). Accordingly, Cornell D.M. Judge Cornish is hereby reinstated to the Bar of this court.

So ordered.


. See Attorney Grievance Comm’n v. Cornish, 340 Md. 688, 667 A.2d 916 (1995).